Title: To Thomas Jefferson from Larkin Smith, 20 December 1804
From: Smith, Larkin
To: Jefferson, Thomas


                  
                     Sir 
                     
                     King & Queen Decr. 20th. 1804.
                  
                  Your letter of the 26th. of last month I had not the honor to recieve untill yesterday; and but for a single sentence which it contains, I should not trouble you with an answer. you state that where there are ten applicants for office, nine being consequently rejected, they probably become your secret or open enemies. I am unwilling to take any part of this sentence as applicable to myself. in the language of truth I can conscientiously say that not the remotest impression of this kind has been made upon me, and that I hold your character in the same exalted point of view which I have heretofore done. I neither expect or wish anything from the Government but that of participating in the general happiness which my countrymen are daily experiencing. I have long foreseen the painfull imbarrasment attendant on making appointments, and with great reluctance obtruded myself on the Govt. as an applicant for office, & I plainly see the extream impropriety of your entering into an epistolary controversy with every person who may apply for office, but I was unwilling to place myself on the footing of those who are generally applicants for office.
                  I shall not again trespass on any part of your time, but in concluding I beg leave to add, I most sincerely wish that your next administration like the present may be promotive of your own glory and the happiness of your country. 
                  I am with real respect your Excellencies Obt. Servt.
                  
                     Larkin Smith 
                     
                  
               